Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Stein et al. (US 2017/0105048A1) generally discloses the aspect of displaying one or more suggested tasks to a user; receiving a first input from the user, the first input indicating a selected suggested task from the one or more suggested tasks; in response to receiving the first input from the user: training a cognitive unit with the first input from the user  so that the cognitive unit learns a bias of the user associated with the suggested task; displaying to the user a predicted action associated with the selected suggested task; and receiving a second input from the user, the second input indicating whether the predicted action is accepted by the user; in response to the second input from the user indicating that the predicted action is accepted by the user: training a cognitive unit with the second input from the user   so that the cognitive unit learns the predicted action is acceptable to the user for the selected suggested task; and saving the suggested task and the predicted action in a task manager; in response to the second input from the user indicating that the predicted action is not accepted by the user: training a cognitive unit with the second input from the user so that the cognitive unit learns the predicted action is not acceptable to the user for the selected suggested task; displaying one or more situationally suitable actions to the user, the situationally suitable actions prioritized by the cognitive unit; and receiving a third input from the user, the third input second input indicating a selected situationally suitable action from the one or more situationally suitable actions; training a cognitive unit with the third input from the user so that the cognitive unit learns the selected situationally suitable action is acceptable to the user for the selected suggested task, and in view of Breckenridge et al. (US 2012/191631A1) further disclose the aspect in which the predicted action is received from a global predictive model of a third-party system. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	displaying to the user a predicted action associated with the selected suggested task, wherein a plurality of predicted actions are received from a plurality of global predictive models of a plurality of third-party systems, and the cognitive unit selects the predicted action to display to the user. 
The claim limitations are quite unique in the sense the system is trained on the bias of the user based on user input history, the system then selectively display one of a plurality of different global prediction models from third party system, then receive user input to determine whether the predict is accept by the user, in case the input is rejected by the user receive a third input from the user indicate a selected situational action and then train the system. The prior art teaches the aspect wherein the prediction model is a third party global prediction system, however the prior art does not disclose the aspect wherein the global prediction model is selected from multiple global prediction models.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Millius Pub. No.: 2019/0138904: The training instances 155 for training the global interaction prediction model(s) 151 can be based on human-labeled electronic communications, such as human labeling of publicly available emails, chat logs, etc. The training instances 155 for training the global interaction prediction model(s) 151 can additionally and/or alternatively be based on automatically labeled (i.e., without human review in labeling) communications. For example, for a given electronic communication, a positive interaction value can be automatically determined, for training instance output of a training instance that is based on the given electronic communication, based on detecting a copying of content of the given electronic communication and a pasting of the content into an application, and/or based on otherwise determining that content of the given electronic communication was provided to the application through user interface input (optionally within a threshold time of creating or consuming the given electronic communication).,
ii. Wang et al., Pub. No: 2015/03780780: This can improve user experience by personalizing the candidate word strings that are displayed at block 516 according to the text input habits of the user. In some examples, system server 1010 can communicate with external services 1024, such as telephony services, calendar services, information services, messaging services, navigation services, and the like, through network(s) 1008. In some examples, external services can provide relevant application data for determining input context or physical context associated with a received text input. Further, in some examples, system server 1010 can access one or more language models stored on external services 1024 for performing predictive text input. The I/O interface to external services 1016 can facilitate communications between system server 1010 and external services 1024.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179